DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts, Mohan et al. (US 2019/0067782, US20190068140, cited by the applicant), Yoon et al. (US 20190068141), Stephane et al. (FR 3040242) Fraysse et al. (US8558620, cited by the applicant) and Alexanian et al. (US8558620, cited by the applicant) very closely teaches the invention of a spatial power-combining device with input and output ports wherein a plurality of power amplifier assemblies with access to antennas arranged radially. 
However, a planar signal splitter arranged between the input port (31, Fig. 3) and the plurality of amplifier assemblies were not explicit in any of the aforementioned prior arts, on the contrary waveguide or radiative antenna arrangement were taught as splitting the input RF signal to feed the radially arranged amplifiers. Channabasappa (US20040108903, cited by the applicant) although teaches a planar signal splitter, failed to teach radial arrangement of plurality of amplifiers. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843